Case 7:19-cv-08800-VB Document 23 Filed 01/28/20 Page 1of1
Case 7:19-cv-08800-VB Document 22 Filed 01/27/20 Page 1of1

225 Broadway, Suite 613
: . THE LAW OFFICES OF _ New York NY 10007
; PETER SVERD #8 646-751-8743
a PLLIc §& 212-964-9516
ea _psverd@sverdlawhrm.com

 

   

MEMORANDUM ENDORSEMENT.

Plaintiff's opposition to the motion to dismiss due 1/30/2020.
O @RDERED/

January 27, 2020

Hon. Judge Vincent L. H Wf

United States Courthous\Vincent L. Briccetti, U.S.D.J.

300 Quarropas Street, R
White Plains, NY 1060 1anuary 28, 2020

 

 

 

 

Re: — Harty v. West Point Realty, Inc.
Civil Action No, 19-cv-8800-VB
Plaintiff Will Rely On Its Pleadings

  

 

Dear Hon. Judge Briccetti,’
The undersignef#l represents the Plaintiff, Owen Harty in the above captioned matter, This
correspondence is subipitted pursuant to the The Order dated January 17, 2020. Plaintiff advises

that it will rely upon the pleadings in this case and will oppose the motion.

Respectfully submittqd,

lve erd,

  

 

 
